Citation Nr: 1529950	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  11-28 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disability, including as secondary to service-connected costochondritis of the second, third, and fourth left ribs.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which, in pertinent part, denied service connection for middle and upper back disabilities.

In May and December 2014, the Board remanded the case to the Appeals Management Center (AMC), Washington, DC, for additional development.


FINDINGS OF FACT

1.  The AMC completed the additional development directed in the December 2014 Board remand.

2.  The preponderance of the evidence shows the Veteran's currently diagnosed back disorder is not due to injury or disease incurred in active service, or due to a service-connected disability.


CONCLUSION OF LAW

The requirements for entitlement to service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)), have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In this case, prior to issuance of the initial rating decision appealed, the RO provided all required notice in a March 2009 letter.  Further, after the Veteran informed the RO that he also sought entitlement to service connection on a secondary basis, a July 2010 VCAA letter was issued.  Thus, the Board finds that VA complied with the VCAA notice requirements.  See 38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board also notes that neither the Veteran nor his representative has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA outpatient treatment record, and Compensation and Pension examination reports are in the claims file.  Further, as noted in the Introduction, the Board has remanded the case twice to insure that the examinations are adequate for appellate review purposes.  Neither the Veteran nor his representative asserts that there are additional records to obtain.  In sum, there is no additional notice or evidence that would be reasonably likely to assist the Veteran in substantiating the claim.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Arthritis is presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  Cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  If a chronic disease is adequately demonstrated during service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1376-77.
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Veteran's Contentions

The Veteran asserts that his current back disorder is the result of an injury he experienced in service when he fell from a plank aboard ship.  He asserts further that he was treated for the resultant injury prior to his medical discharge due to an unrelated disability.  The Veteran's alternative basis for his claim is that his claimed back disorder is the result of his service-connected costochondritis disability.

Analysis

The Veteran's service treatment records contain no findings referable to a back disability.  They do report a period of in-patient treatment at the end of active service with diagnoses of adjustment disorder, mixed personality disorder, bilateral pes planus, and costochondritis with possible intercostal myositis, and suicidal ideation resolved.  A physical evaluation board report shows findings of adjustment disorder, pes planus, and "constochondritis."  The board recommended he be discharged and the recommendation was accepted.

The Veteran's initial claim for VA compensation benefits was received in December 1987.  He did not mention a back disability.

At a VA psychiatric examination in November 1990, it was noted that the Veteran had experienced increased somatization in service.  His medical history was described as noncontributory and a back disability was not reported.

A January 2009 report of contact reflects the Veteran's intent to claim service connection for pain in the middle and upper back.

An April 2009 VA fee-basis examination report reflects that the Veteran complained of upper back pain on a constant basis.  Physical examination revealed that the Veteran complained of some discomfort on forward flexion at 60 degrees.  The examiner noted that the examination was otherwise normal, though there was some decrease in forward flexion.  The examiner opined that the then current diagnosis of costochondritis should be changed to chronic back strain.

August 2009 lumbar spine X-rays were read as having shown sacralization and disc space narrowing at L4-5, and spina bifida at L5.  Another examination was conducted in February 2011.  The RO asked the examiner to specifically address the Veteran's complained-of mid- and upper back symptoms, and to opine whether they were due either to active service or the service-connected costochondritis.  Physical examination revealed some tenderness of the thoracolumbar spine and pain on motion, thought motion on forward flexion was normal at 90 degrees.  See38 C.F.R. § 4.71a, Plate V.  

The examiner also noted some pain in the left mid-thoracic area related to costochondritis with some trigger points in the right side scapular area.  

In a letter received in September 2009, the Veteran's mother recalled that the Veteran had written to her in service about the 1987 fall, and bruises to multiple areas, including the back and his hospitalization.  

An examiner noted the August 2009 and August 2010 lumbar spine X-rays.  The examiner opined that there was no cervical or thoracic spine arthritis, and that the lumbar spine degenerative joint disease was not service connected or related to the Veteran's myositis.  The examiner opined further that myofascial pain related to the costochondritis was the cause of the Veteran's upper back pain symptoms, but there was no possibility that arthritis of the back would develop.  

As for myofascial pain, the examiner explained that myofascial pain syndrome was a chronic form of muscle pain; and, that the pain of myofascial pain syndrome centers around sensitive points in the muscles called trigger points.  

The trigger points could be painful when touched, and the pain could spread throughout the affected muscle.  Myofascial pain caused by trigger points had been linked to many types of pain including headaches, jaw pain, neck pain, low back pain, pelvic pain, and arm and leg pain.

The Board noted in its May 2014 remand that the lumbar spine X-ray results had not been explained.  

The September 2014 examination report reflects that the examiner diagnosed lumbago with onset in 2009 and opined that the veteran had no spine disability, and that there was no spine pathology, as the Veteran's X-rays were normal and arthritis had not been documented in prior studies.  The Board noted the examiner's position was inconsistent with prior opinions and X-ray results and remanded again in December 2014.

The March 2015 spine examination report reflects that the examiner reviewed all medical records relevant to the Veteran's claim.  The examiner noted that the lumbosacral spine was not injured in service; but that the Veteran did report "it started" when he had slipped on a plank aboard ship in service.  The Veteran reported that he had gone to sick bay, and then hospitalized for three months for treatment of a mental disorder.  

The examiner noted a history of diagnoses of obesity in August 2010 and spina bifida in August 2009.  The examiner noted the Veteran's reported belief that his back pain was related to an in-service fall or to his costochondritis.  Physical examination revealed range of motion of 0 to 80 degrees on forward flexion, 0 to 25 degrees on backwards extension, and 0 to 30 degrees in all other spheres.  The examiner opined that the less-than-normal motion on forward flexion and backwards extension was not due to any functional loss but the Veteran's body habitus.  

Per the December 2014 Board remand, the AMC asked the examiner to determine if there was arthritis of the lumbar spine.  The examiner opined that the imaging studies did not document arthritis.  Instead, the examiner opined, the August 2010 Degenerative Changes at L4-S1 of decrease disc space did not show an actual arthritic process identified; and, the February 2011 cervical and
thoracic spine X-rays revealed no abnormal findings.

The examiner opined that it was not at least as likely as not that the Veteran's back pain was due to either his active service or his service-connected costochondritis.  The examiner's rationale was that the Veteran's entrance physical and medical board examinations were negative for complaints or findings of the spine.  Further, the Veteran was separated due to an unrelated mental condition with the additional findings of ribs being co-existent and not disabling.  There was no objective evidence of clinical involvement of the Veteran's thoraco-lumbar spine during his active service.

As further rationale for the opinion, the examiner noted that, after service, a congenital condition of spina bifida occulta was identified on X-ray; and, that the other changes noted were age acquired.  As noted earlier, the spina bifida was identified in 2009.  The Board interprets the examiner's term, "other changes noted" to mean the degenerative changes.  As concerns any relationship to the service-connected costochondritis, in a separate April 2015 examination report, the examiner noted that the Veteran was a poor historian, and that he had a documented history of myofascial pain not of neurogenic origin.  The examiner noted that, during the physical examination, the Veteran's chest was auscultated via augmented stethoscope both from anterior and posterior, over the costo-sternal junctions and over the lung fields.  The Veteran took deep breaths repetitively with sternum and back compressed.  In sum, full and effortless inspiratory/expiratory excursions were performed with no evidence of discomfort or wheezing.  The remainder of the back examination was completed without incident.

The examiner noted that costochondritis was a short-term irritation, and self-limited condition, treated with short-term mild analgesics.  The examination revealed no clinical evidence of costochondritis.  As a result, the examiner opined that there was no evidence of a chronic or ongoing condition of the thoracolumbar spine associated with, aggravated by, or secondarily connected to any of Veteran's service-connected conditions.

The Board finds that the examiner considered an accurate history, provided a definitive opinion and gave an adequate rationale for the proffered opinions.  See Nieves v. Rodriguez, 22 Vet. App. 295 (2008).  Hence, the Board finds it highly probative on the issue.

The Board acknowledges the X-ray findings of spina bifida, which the examiner noted was a congenital condition.  Congenital defects are not subject to service connection, but a congenital disease could be service connected on the same basis as any other disease.  Quirin v. Shinseki, 22 Vet. App. 390 (2009); 38 C.F.R. § 3.303(c).  

The examiner did not specify whether spina bifida was a defect or disease.  The examiner did specifically note that the spina bifida was shown on X-ray in 2009, many years after the Veteran's separation from active service.  Hence, the examiner's opinion that it was not causally connected to the Veteran's active service.  There is no other evidence linking the spina bifida to service.  The opinion that it was congenital indicates that it would not have been a result of a disease or injury in service.  

Moreover, the reports of a fall and injury in service do not seem credible.  The report of the in-service hospitalization noted physical disabilities, but did not report a back injury or disability; nor did it report a fall.  A back disability or fall was also not noted on the physical evaluation board report and the Veteran did not report such events or disabilities on his initial claim for VA benefits in 1988.

The Board also notes the finding of myofascial pain syndrome.  As a general rule, pain alone is not subject to service connection.  There must be an association with an underlying disorder.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Nonetheless, were the Board to find that "mild myofascial [sic] pain syndrome" constituted a disability for VA purposes, the examiner found that such symptoms were not due to or aggravated by the Veteran's service-connected costochondritis.  As noted earlier, the examiner interpreted X-rays performed in September 2014 showed normal ribs without pathology, and the Veteran did not present a condition to associate with his service-connected rib condition.  The examiner noted that the Veteran had only a minor contusion to his ribs in-service, without fracture, and he was never hospitalized for a chest disability.  Further, the examiner found no active associated pathology at the April 2015 examination.

For the reasons discussed with regard to spina bifida, the evidence is against a direct link between current myofascial pain syndrome involving the back, and service. 

In light of all of the above, the Board concludes that the preponderance of the evidence is against granting service connection for a spine disability.  Hence, the Board is constrained to deny the claim.  38 C.F.R. § 3.303.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2014); see also Schoolman v. West, 12 Vet. App. 307, 311 (1999); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a back disability, including as secondary to service-connected costochondritis of the second, third, and fourth left ribs, is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


